DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because drawings must be suitable for reproduction. The edges in fig 12 are indistinct, and it is unclear in fig 20 whether the reference character is intended to be yy or yx. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In the instant case, the abstract contains the legal phraseology “wherein”.
	Appropriate correction is required.

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Paragraph [0018] contains a typographical error. “prospective” should be “perspective”.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
Claim 10 contains the following limitation “positioned closer to the rear portion of the guide track the first engagement portion”. This is grammatically incorrect.
Claim 13 contains a typographical error. “the first potion” should be “the first portion”.  

Claim 13, line 2, “an associated guide track” should clearly read in light of the disclosure as --an associated guide track of said guide tracks--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application GB 2 137 271 A – Whitehouse in view of PG Pub. US 2017/0037682 A1 – Nakae et al., hereinafter Nakae.

Regarding claim 1. 
Whitehouse discloses a door assembly comprising: 
a door panel having a first vertical edge and a second vertical edge (Page 1, line 9); 
a first side column and a second side column (Page 1, lines 10-11), wherein the first side column is positioned proximate a first side of the doorway and the second side column is positioned proximate a second side of the doorway (Page 1, lines 11-12), the first side column and the second side column each comprising a guide track and each guide track comprising a first portion and a second portion (See annotated Fig 1 below), 
the first portion of each guide track defining a first guide channel having a first depth extending from a rear portion of each guide track to a first engagement portion of each guide track, the first engagement portion of each guide track further defining a first gap so that the door panel may extend from the doorway through the first gap into the first guide channel (See annotated Fig 1 below), and 
the second portion of each guide track defining a second guide channel having a second depth extending from the rear portion of the guide track to a second engagement portion of each guide track, the second engagement portion of each guide track further defining a second gap so that the door panel may extend from the doorway through the second gap into the second guide channel (See annotated Fig 1 below), 
wherein the second depth is less than the first depth. (See annotated Fig 1 below)

    PNG
    media_image1.png
    435
    889
    media_image1.png
    Greyscale

	Whitehouse does not disclose the door panel having a top edge, a bottom edge, the door panel being fixed proximate the top edge to a drum, the door panel winding onto and unwinding from the drum to open and close a doorway.
	However, Nakae teaches a panel (33, fig 1) having a top edge, a bottom edge, the panel being fixed proximate the top edge to a drum (31, fig 1), the door panel winding onto and unwinding from the drum to open and close an opening (Compare figs 1 and 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Whitehouse with the panel and drum of Nakae. One of ordinary skill in the art would have been motivated to make this modification in order to open and close the doorway.
	
Regarding claim 2.
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
Furthermore, Whitehouse discloses the first gap has a first width and the second gap has a second width, the second width being less than the first width (See annotated Fig 1 below).

    PNG
    media_image2.png
    435
    888
    media_image2.png
    Greyscale


Regarding claim 3. 
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
Furthermore, Whitehouse discloses each guide track further comprises a transition portion located between the first portion and the second portion, the transition portion defining a transition gap and a transition guide channel which has a transition guide channel depth which decreases from a top portion of the transition guide channel to a bottom portion of the transition guide channel. (See annotated fig 1 below).

    PNG
    media_image3.png
    436
    892
    media_image3.png
    Greyscale


Regarding claim 4. 
The combination of Whitehouse and Nakae teaches all limitations of claim 3.
Furthermore, Whitehouse discloses the transition guide channel depth is the first depth at the top portion of the transition guide channel and is the second depth at the bottom portion of the transition guide channel. (As the transition portion of the guide channel connects the first portion of the guide track to the second portion of the guide track (See annotated fig 1 above), there is at least a portion of the transition guide channel that is equal to the depth of the first portion throughout the entire height of the guide channel, and there is at least a portion of the transition guide channel that is equal to the second depth throughout the entire height of the guide channel. Therefore, the transition guide channel depth is equal to the first depth at the top portion of the transition guide channel and is equal to the second depth at the bottom portion of the transition guide channel.

Regarding claim 5. 
The combination of Whitehouse and Nakae teaches all limitations of claim 3.
Furthermore, Whitehouse discloses the first gap has a first gap width, the second gap has a second gap width, and the transition gap has a transition gap width, wherein the second gap width is less than the first gap width. (See annotated fig 1 below).

    PNG
    media_image2.png
    435
    888
    media_image2.png
    Greyscale


Regarding claim 6. 
The combination of Whitehouse and Nakae teaches all limitations of claim 5.
Furthermore, Whitehouse discloses the transition gap width is equal to the second gap width (See fig 1, transition gap width is equal to the second gap width at the junction of the transition gap and the second gap).

Regarding claim 7. 
The combination of Whitehouse and Nakae teaches all limitations of claim 5.
Furthermore, Whitehouse discloses the transition gap width is equal to the first gap width at a top portion of the transition portion, and the transition gap width is equal to the second gap width at a bottom portion of the transition portion (See fig 1, transition gap width is equal to the first gap width at the junction of the transition gap and the first gap, and transition gap width is equal to the second gap width at the junction of the transition gap and the second gap).

Regarding claim 8. 
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
Furthermore, Whitehouse discloses the second portion of each guide track is molded (Formed into a particular shape (thefreedictionary.com)) 
    PNG
    media_image4.png
    212
    814
    media_image4.png
    Greyscale
 so that the second engagement portion is moved inwards into the guide track so that the second engagement is closer to the rear portion of the guide track than the first engagement portion. (See annotated fig 1 below).

    PNG
    media_image1.png
    435
    889
    media_image1.png
    Greyscale


Regarding claim 9. 
The combination of Whitehouse and Nakae teaches all limitations of claim 8.
Furthermore, Whitehouse discloses the second portion of each guide track includes a body (Examiner notes that the term body is broad and is being interpreted broadly to include the entirety of the guide track via a one-piece unitary construction), the body extending between the second engagement portion and an outer edge of each guide track bounding the doorway, the body further defining a body gap from the second engagement portion to the outer edge of each guide track so that the door panel may extend through from the doorway through the body gap and the second gap into the second guide channel. (See annotated Fig 1 below).

    PNG
    media_image5.png
    447
    877
    media_image5.png
    Greyscale


Regarding claim 10. 
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
As applied, the combination does not teach at least two inserts, wherein one insert from the at least two inserts is inserted into each guide track to form the second portion of each guide track, each insert having a second engagement portion positioned closer to the rear portion of the guide track the first engagement portion.
However, Nakae teaches at least two inserts, wherein one insert (91, fig 2) from the at least two inserts is inserted into each guide track to form the second portion of each guide track, each insert having a second engagement portion which, if inserted into the guide rail of Whitehouse, would be positioned closer to the rear portion of the guide track the first engagement portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Whitehouse and Nakae with the inserts of Nakae. One of ordinary skill in the art would have been motivated to make this modification in order to provide for smoother sliding of the door in the guides.
	
Regarding claim 11. 
The combination of Whitehouse and Nakae teaches all limitations of claim 10.
Furthermore, Nakae teaches each insert (91, fig 2) includes a body which fills the guide channel between the first engagement portion to the second engagement portion, the body further defining an insert gap (91b, fig 2) so that the door panel may extend through from the doorway through the insert gap and the second gap into the second guide channel.

Regarding claim 12. 
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
As applied, the combination does not teach each side column further comprises a guide track retainer mounted to each guide track, each guide track retainer being made from a different material than each guide track, wherein the material of each guide track is more flexible than the material of each guide track retainer.
However, Nakae teaches each side column further comprises a guide track retainer (9A, fig 2) mounted to each guide track, each guide track retainer being made from a different material (Paragraph [0043] Subsequently, an outer guider 9A made of metal material,) than each guide track (Paragraph [0047]; The rail member 100 is formed by extrusion molding a resin material), wherein the material of each guide track is more flexible than the material of each guide track retainer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Whitehouse and Nakae with the guide track retainer of Nakae. One of ordinary skill in the art would have been motivated to make this modification in order to protect the guide track from collisions.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	
	
Regarding claim 13. 
The combination of Whitehouse and Nakae teaches all limitations of claim 12.
 Furthermore, the combination teaches each guide track retainer extends a first distance across the first potion of an associated guide track and a second distance across the second portion of the associated guide track, wherein the first distance is different than the second distance (Nakae teaches a guide track retainer of sufficient depth to fully envelop its guide track. Whitehouse discloses a guide track with first and second portions of different distances and at different depths. Therefore, the combination teaches the limitations as claimed. (See annotated fig 1 of Whitehouse below).)

    PNG
    media_image6.png
    428
    899
    media_image6.png
    Greyscale


Regarding claim 14. 
The combination of Whitehouse and Nakae teaches all limitations of claim 12.
 Furthermore, the combination teaches each guide track retainer extends across the second portion of an associated guide track a distance that is at least equal to the second depth. (See above)

Regarding claim 15. 
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
Furthermore, Whitehouse discloses the first portion of each guide track has a first flexibility and the second portion of each guide track has a second flexibility, wherein the first flexibility is more flexible than the second flexibility (Whitehouse discloses in fig 1, a guide rail of relatively uniform thickness and material. The first portion has a longer moment arm and will exhibit a greater deflection for a given force applied.).

Regarding claim 16. 
The combination of Whitehouse and Nakae teaches all limitations of claim 1.
Furthermore, Whitehouse discloses the first engagement portion has a different flexibility than the second engagement portion (Whitehouse discloses in fig 1, a guide rail of relatively uniform thickness and material. The first portion has a longer moment arm and will exhibit a greater deflection for a given force applied.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20060185263-A1 – Lucas
	Discloses a roll up door with tapered sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634